Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb (US 4,328,025). Whitcomb discloses a micronutrient fertilizer wherein the zinc to iron ratio is about 6% to 12%. (See claim 1 of Whitcomb.) The difference between the fertilizer disclosed by Whitcomb, and that recited in applicant’s claims, is that Whitcomb does not disclose that the composition should comprise about 0.1% to about 2.0% by weight of a zinc compound and about 25% to about 35% by weight of an iron compound. Whitcomb discloses a micronutrient fertilizer containing about 16.4% iron and 1.5% zinc at col. 3, lines 63-66, and a zinc to iron ratio of 6 to 100 in the table in col. 4, lines 21-39. These ratios of zinc to iron disclosed by Whitcomb would be embraced by the ranges of zinc and iron recited in applicant’s claims. It would be obvious to provide the fertilizer of Whitcomb as a composition having the recited amounts of zinc and iron, since Whitcomb discloses at col. 5, lines 56-67 that the composition should include a base material and a base fertilizer, and it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio of the micronutrient fertilizer to the combined amount of the base material and base fertilizer. Regarding claims 2-4, Whitcomb . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb as applied to claim 5 above, and further in view of Martin et al (US 10,633,299). It would be further obvious from Martin et al to provide the molybdenum in the fertilizer of Whitcomb as ammonium molybdate tetrahydrate. One of ordinary skill in the art would be motivated to do so, since Martin et al establish ammonium molybdate tetrahydrate as a suitable source of molybdenum in fertilizers in col. 3, lines 40-46.
Claims 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb as applied to claim 1 above, and further in view of Lamb et al (US 2015/0299058). It would be further obvious from Lamb et al to provide the micronutrient fertilizer of Whitcomb as a treatment for seed or as a foliage treatment. One of ordinary skill in the art would be motivated to do so, since Lamb et al establish the conventionality of such treatments in Paragraphs [0102] and [0133], and teach in Paragraph [0123] that the compositions disclosed therein can be readily combined with commercial fertilizers.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb in view of Lamb et al as applied to claims 9 and 15 above, and further in view of Martin et al.  It would be further obvious from Martin et al to provide the molybdenum in the fertilizer of Whitcomb as ammonium molybdate tetrahydrate. One of ordinary skill in the art .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “selected from…and”, “one or more of…and” and “at least one of…and” is improper Markush or alternative terminology.
Dirksen is made of record for disclosing a fertilizer composition which contains micronutrients. Bradley is made of record for disclosing a three-part plant nutrient system which includes trace minerals. 
Keenportz is made of record for disclosing a soil additive which contains iron sulfate and zinc sulfate.
Cappelle et al is made of record for disclosing an iron-based nutritive composition and disclosing at col. 8, lines 44-52 that the atomic ratio of Zn relative to Fe between 0.01 and 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736